Citation Nr: 0020205	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  94-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for a functional 
Grade II heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1948 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case has been before the Board twice previously.  In 
September 1996 the matter was remanded to obtain additional 
identified records and to allow for further medical 
development.  In December 1998 the matter was remanded for 
another VA examination because the rating criteria had been 
substantially revised and the medical findings of record were 
relevant to the former criteria, but were not stated in terms 
which were in accord with the revised criteria.  The 
development requested in the most recent remand has been 
completed and the matter is now before the Board for final 
appellate disposition.  


FINDING OF FACT

The veteran's systolic heart murmur is manifested by a murmur 
which has remained at Grade II over many years, and is not 
related to the veteran's coronary artery disease or 
productive of any disability.


CONCLUSION OF LAW

The criteria for a compensable rating for a Grade II systolic 
heart murmur have not been met.  38  U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4, including § 
4.104, Diagnostic Code 7000 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran maintains that his service connected functional 
Grade II heart murmur is productive of cardiac disability, 
dizziness, episodes of feeling faint, spots before his eyes, 
and chest pain.  He avers that these symptoms warrant the 
assignment of a compensable evaluation.  

Service medical records first the note a Grade II systolic 
murmur in October 1958.  It was not considered disabling, 
although it was noted on subsequent reenlistment 
examinations.  There is no record of treatment for, or 
disability resulting from the heart murmur during service.

The record indicates that the veteran had a 4 vessel coronary 
bypass procedure in August 1989.  The clinical summary shows 
a history of chronic obstructive pulmonary disorder, asthma 
and a right cerebral hemispheric accident.  He had been 
reporting profound exertional weakness and an episode of 
chest pain just prior to the surgery.  A treadmill test was 
strongly positive.  A coronary angiography showed severe 
diffuse coronary artery disease and the coronary artery 
bypass was recommended.  The postoperative course was 
relatively uncomplicated.  The heart murmur was not noted in 
the records associated with the procedure.

Service connection for a heart murmur was granted in October 
1993 and a noncompensable evaluation was assigned.  The 
veteran filed a notice of disagreement in January 1994, and a 
substantive appeal in February 1994.

A February 1996 inpatient medical record noted that the 
veteran had unstable angina when he was off of "ISMO, " but 
had poor tolerance of the medication.  The relevant 
impression was that the veteran's symptoms of lightheadedness 
and flashing were probably due to the medication.  

In May 1996 the veteran was afforded a hearing at which time 
he testified that in 1950, at the time of his first 
reenlistment he was required to see a cardiologist due to 
concern about his heart murmur, and that the approval of a 
cardiologist was required every reenlistment period 
thereafter.  Transcript (Tr.) pp. 1-9.  Current symptoms 
include dizziness, feeling faint and seeing spots before his 
eyes.  Tr. p. 11.  

In September 1996 the Board remanded the matter for further 
development including a medical examination.  The veteran was 
afforded a VA Heart and Hypertension examination in February 
1998.  He reported a history of "something wrong" with his 
heart, as well as elevated blood pressure at the time of his 
retirement from active duty.  The examiner provided a 
detailed review of the records.  He noted that the veteran's 
service medical records revealed that the internists and 
cardiologists who were consulted during service regarded the 
veteran's heart murmur was Grade II, systolic and functional 
in nature.  Inpatient records from the Roseburg VA Medical 
Center (MC) showed that electrocardiograms had been 
persistently stable, showing minor anterior T-wave inversion 
and some lowering of the anterior leads.  

Following a physical examination the examiner stated that the 
veteran had no functional impairment associated with his 
service connected heart murmur.  It was noted that the 
echocardiograms had been very specific that there was no 
evidence of valvular disease.  There were no clinical 
findings or electrocardiographic criteria for ventricular 
hypertrophy, however a March 1998 addendum noted left 
ventricular hypertrophy with mild ventricular diastolic 
dysfunction.  The examiner felt that the veteran was disabled 
as much by the residuals of his brain stem infarction as his 
heart condition.  The addendum also added that the conclusion 
was that the veteran's shortness of breath was probably 
related to the underlying coronary artery disease and his 
easy fatigability was probably related to the brain stem 
infarction caused by the 1989 stroke.  A recent treadmill 
test was positive, suggesting either further coronary artery 
disease or the failure of some grafts.  The examiner felt 
that echocardiogram abnormalities were probably due to 
underlying coronary artery disease and that the veteran's 
mild pulmonary hypertension did not play a significant role 
in any disability determinations.

The RO denied the claim for a compensable evaluation in July 
1998 after considering it in light of Diagnostic Code 7000 
which provided for the evaluation of rheumatic heart disease.  
When the matter reached the Board again in December 1998, it 
was noted that the relevant provisions were revised, 
effective January 12, 1998.  See 62 Fed. Reg. 65, 207-224 
(December 11, 1997).  The Board further noted that the 
revision incorporated objective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalents (METs), at which cardiac symptoms develop and 
found that the medical examinations of record were 
insufficient to evaluate the veteran's claim in light of the 
revised criteria and the case was therefore remanded.

In compliance with the Board's remand directive, further 
treatment records were associated with the claims file.  
Another addendum to March 1998 VA examination report is in 
the record following the remand.  In pertinent part it stated 
that the aortic valve sclerosis and mild aortic insufficiency 
shown have probably occurred since the veteran was discharged 
and had no bearing whatsoever on his service activities.  The 
veteran achieved an activity of 4.5 metabolic equivalents in 
the treadmill test.  On the basis of the two treadmill tests 
performed, the history and the physical examination, the 
examiner concluded that the veteran had a long-term history 
of heart murmurs which were functional, meaning not 
organically caused by valvular disease.  Sustained 
hypertension, which necessitated the bypass procedure, did 
not develop until the late 1980's.  At the time of the bypass 
surgery there was no evidence of valvular heart disease which 
may have existed from the time of active duty.  The examiner 
concluded that the veteran' current coronary limitations were 
based on the underlying coronary artery disease and 
diminished ejection fraction of the left ventricle.  Further, 
the current sclerotic changes of the aortic valve had their 
onset within the past 10 years, and did not contribute the 
sustained hypertension and resulting surgery.  No limitations 
associated with the heart murmur were noted.

The veteran was afforded another VA examination in June 1999.  
The examiner noted that the examination concerned the 
veteran's cardiac status with special reference to the 
systolic heart murmur.  A review of the veteran's medical 
records is included in the report.  Physical examination 
revealed that the second heart sound was single and detected 
a 2/6 systolic ejection murmur in the upper left sternal 
border which radiated to the apex.  A recent echocardiogram 
showed mild to moderate dilation of the ascending aorta with 
mild aortic insufficiency, aortic valve sclerosis and mild 
asymmetric left ventricular hypertrophy.  A myocardial 
perfusion scan showed a small area of stress-related 
reversible ischemia.  The impression was: ischemic heart 
disease, status-post quadruple coronary bypass surgery with 
angina pectoris, class 2; hypertension with fair control; 
aortic valve sclerosis with insufficiency and mild asymmetric 
left ventricular hypertrophy.  It was noted that the veteran 
definitely had a disability attributable to his extensive 
coronary heart disease, however the coronary heart disease 
was apparently not service connected.  With regards to the 
heart murmur, although it persisted, and evidence of mild 
aortic stenosis was evident, it was not likely that the 
stenosis was causing or contributing to the veteran's cardiac 
symptoms in any significant way.  

The RO requested a physician review of the two most recent VA 
examinations in order to clarify and resolve their findings.  
The November 1999 review indicated that the two reports were 
in accord, both attributing the veteran's symptoms to 
extensive coronary artery disease and mild aortic stenosis.  


Pertinent law and regulations

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. 
§ 4.2 (1999).  

However, as in this case, where the issue is the assignment 
of an initial rating for a disability, following an initial 
award of service connection for that disability, separate 
ratings can be assigned for separate periods of time based on 
facts found, and the Board must consider all evidence of 
record from the time of the veteran's application.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1.

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Fenderson, supra.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The veteran's service-connected systolic heart murmur has 
been evaluated under 38 C.F.R. § 4.104 by analogy to 
Diagnostic Code 7000.  Subsequent to filing his claim, the 
rating schedule for determining the disability evaluations to 
be assigned for disorders of the cardiovascular system was 
changed, effective January 12, 1998.  The RO had an 
opportunity to consider the veteran's claim under both the 
old and the new criteria.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old rating criteria, a 10 percent rating is 
warranted for inactive rheumatic heart disease without heart 
enlargement following established active rheumatic heart 
disease with an identifiable valvular lesion and slight, if 
any, dyspnea.  38 C.F.R. § 4.104, Diagnostic Code 7000 (in 
effect prior to January 12, 1998).  Under the new rating 
criteria, a 10 percent rating is warranted for valvular heart 
disease (including rheumatic heart disease) where a workload 
of greater than 7 METs but not greater than 10 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope, or where 
continuous medication is required.  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (effective January 12, 1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (1997).

If non-service connected arteriosclerotic heart disease is 
superimposed on service-connected valvular or other non- 
arteriosclerotic heart disease, a medical opinion as to which 
condition is causing the current signs and symptoms shall be 
requested. 38 C.F.R. § 4.104, note following Diagnostic Code 
7005 (effective January 12, 1998).


Analysis

After reviewing the entire evidence of record, the Board 
concludes that a compensable evaluation for the veteran's 
Grade II systolic heart murmur is not warranted because the 
record does not show that the veteran meets the criteria for 
a compensable rating under either the old or new criteria.  
In this regard, the Board notes that the June 1999 VA 
examination noted that in an exercise electrocardiogram the 
veteran achieved only 4.5 METs with frequent premature 
ventricular contractions and minor sinus tachycardia changes.  
However the veteran is service- connected only for a systolic 
heart murmur, and a VA examiners have repeatedly and 
specifically disassociated the veteran's symptoms from the 
murmur and attributed them to nonservice- connected coronary 
artery disease and brain stem infarction caused by the 1989 
stroke.  In addition VA examiners have stated that the murmur 
is functional and not productive of any disability.  

The Board also notes that the murmur was first diagnosed in 
1958 and has remained at Grade II until the present.  The 
record does not indicate any worsening of the murmur, 
although the veteran's health has declined as a result of 
nonservice- connected coronary artery disease.  This is 
consistent with the opinions of the examiners.  The veteran's 
contentions have been considered, but the preponderance of 
the evidence is against the claim for a compensable 
evaluation for a systolic heart murmur.

ORDER

Entitlement to a compensable evaluation for a Grade II 
systolic heart murmur is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

